 



Exhibit 10.9
Assignment of Rights Agreement
between
Mario Ivan Hernández Alvarez
as Assignor
Royal Gold Chile Limitada
as Assignee
and
Royal Gold Inc.
as Guarantor

 



--------------------------------------------------------------------------------



 



Assignment of Rights Agreement
THIS ASSIGNMENT OF RIGHTS AGREEMENT (“Agreement”) effective January 16, 2007
(“Effective Date”) is by and between Mario Ivan Hernández Alvarez , Chilean,
mining engineer, married with identification certificate number 4773296-K,
domiciled at La Concepción 266, Suite 701, Providencia, Chile, (“Assignor”) and
Royal Gold, Inc. a corporation organized and existing under the laws of the
State of Delaware, United States of America, (“Royal Gold Inc.”) acting on
behalf of Royal Gold Chile Limitada, a Chilean limited liability company under
formation (“Royal Gold Chile”) and as guarantor of the obligations of Royal Gold
Chile hereunder, domiciled at Torre de la Costanera, Avenida Andres Bello 2711,
16th Floor, Santiago, Chile.
Recitals
     Compañia Minera Barrick Chile Limitada (“Barrick”) and Assignor are the
parties to that certain Stock Purchase Agreement, dated June 30, 1998
(“Pascua-Lama Contract”) a true and complete copy of which is attached hereto as
Exhibit A.
     Pursuant to the Pascua-Lama Contract, Assignor is entitled to receive as
the balance of the price due from Barrick: (i) as provided in Clauses 4d) and
4e), an amount equivalent to a variable percentage of the value of gold produced
by Barrick or it successors from mineral concessions located in whole or in part
within an area identified in Annex A to the Pascua-Lama Contract, and (ii) as
provided in Clause 4f), an amount equivalent to 0.4314% of proceeds from copper
sold on and after January 1, 2017 that is produced by Barrick or it successors
from mineral concessions located in whole or in part within an area identified
in Annex A to the Pascua-Lama Contract, less certain specified deductions, all
on the terms and conditions specified in the Pascua-Lama Contract (collectively,
together will all rights granted to Assignor by the Pascua-Lama Contract in
respect of such payments, “Assignor’s Royalty Interest”).
     Assignor desires to assign to Royal Gold Chile and Royal Gold Chile desires
to acquire by assignment from Assignor one half of Assignor’s Royalty Interest
(“Purchased Royalty Interest”), on the terms and subject to the conditions set
forth in this Agreement.
     Royal Gold Chile also desires to acquire a right of first refusal to
purchase all or any portion of the other one half of Assignor’s Royalty Interest
and Assignor is willing to grant such a right to Royal Gold Chile, on the terms
and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, conditions and agreements contained herein, Assignor and
Royal Gold Chile (the “Parties”), intending to be legally bound, covenant and
agree as follows.
Agreement

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND CONSTRUCTION
     1.1 Definitions. As used in this Agreement, the following terms, whether in
singular or plural form, shall have the following meanings:
          (a) “Acquisition” means the consummation of the assignment of the
Purchased Royalty Interest to Royal Gold Chile and of the other transactions
contemplated by this Agreement.
          (b) “Affiliate” means with respect to any Person, any other Person
controlling, controlled by or under common control with such Person, with
“control” for such purposes meaning (i) the ownership of 50% or more of the
equity interests or social rights in a Person, or (ii) the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise.
          (c) “Agreement” has the meaning set forth in the Preamble.
          (d) “Assignor” has the meaning set forth in the Preamble.
          (e) “Assignor’s Royalty Interest” has the meaning set forth in the
Recitals.
          (f) “Barrick” has the meaning set forth in the Recitals.
          (g) “Business Day” means any day other than a Saturday, a Sunday or a
day on which banks are generally not open for the conduct of regular business in
either Santiago, Chile, or Denver, Colorado, United States of America.
          (h) “Chamber” has the meaning set forth in Section 10.7(a).
          (i) “Closing” means the consummation of the Acquisition.
          (j) “Closing Date” has the meaning set forth in Section 2.4.
          (k) “Contract Administration Rights” has the meaning set forth in
Section 5.3(b).
          (l) “Dispute” has the meaning set forth in Section 10.7(a).
          (m) “Effective Date” has the meaning set forth in the Preamble.
          (n) “Encumbrance” means any security agreement, financing statement
filed with any Governmental Authority, conditional sale or contract right, lien,
mortgage, indenture, pledge, option, encumbrance of any kind, constructive trust
or other trust, claim, attachment, exception to or defect in title or other
ownership interest of any kind which constitutes an interest in or claim against
property, however arising.

3



--------------------------------------------------------------------------------



 



          (o) “Governmental Authority” means the Republic of Chile, the United
States of America, any region or state thereof, and any political subdivision or
quasi-governmental authority of any of the same.
          (p) “Indemnitee” has the meaning set forth in Section 8.3(a).
          (q) “Indemnitor” has the meaning set forth in Section 8.3(a).
          (r) “Losses” means any claims, losses, liabilities, damages,
penalties, costs, and expenses, including interest imposed in connection
therewith, expenses of investigation, reasonable fees and disbursements of
counsel and other experts, and the cost to any Indemnitee making a claim or
seeking indemnification under this Agreement with respect to funds expended by
such Indemnitee by reason of the occurrence of any event with respect to which
indemnification is sought.
          (s) “Notice” has the meaning set forth in Section 10.1.
          (t) “Notice of Proposed Transfer” has the meaning set forth in
Section 9.1.
          (u) “Parties” has the meaning set forth in the Recitals.
          (v) “Pascua-Lama Contract” has the meaning set forth in the Recitals.
          (w) “Pascua-Lama Project” means the cross-border precious metals
project located in Region III, Chile, approximately 150 kilometers southeast of
Vallenar, and in San Juan Province, Argentina.
          (x) “Person” means any natural person, Governmental Authority,
corporation, general or limited partnership, limited liability company, joint
venture, trust, association or unincorporated entity of any kind.
          (y) “Purchase Price” has the meaning set forth in Section 2.2.
          (z) ‘Purchased Royalty Interest” has the meaning set forth in the
Recitals, and together with the Retained Royalty Interest constitutes Assignor’s
Royalty Interest.
          (aa) “Retained Royalty Interest” means the one half interest in
Assignor’s Royalty Interest that is not to be assigned to Royal Gold Chile at
the Closing, but that will be retained by Assignor.
          (bb) “Royal Gold Chile” means Royal Gold Chile Limitada, a Chilean
limited liability company under formation.
          (cc) “Royal Gold Inc”. has the meaning set forth in the Preamble.
          (dd) “Transfer” means sell, assign, transfer, subrogate, novate,
pledge, hypothecate or encumber, in any form, directly or indirectly.

4



--------------------------------------------------------------------------------



 



     1.2 Rules of Construction. Unless otherwise expressly provided in this
Agreement: (i) words used in this Agreement, regardless of the gender used,
shall be deemed and construed to include any other gender, masculine, feminine,
or neuter, as the context requires; (ii) the word “including” is not limiting,
and the word “or” is not exclusive; (iii) the capitalized term “Section” refers
to sections of this Agreement; (iv) references to a particular Section include
all subsections thereof; and (viii) references to a “day” or number of “days”
(without the explicit qualification “Business”) refer to a calendar day or
number of calendar days.
     1.3 Exhibits. The following Exhibits attached hereto are incorporated in,
and form a part of, this Agreement:
     Exhibit A      Pascua-Lama Contract
     Exhibit B      Form of Public Deed
ARTICLE II
PURCHASE AND SALE, CLOSING
     2.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, Assignor shall assign and transfer to Royal Gold
Chile and Royal Gold Chile shall purchase and pay the Purchase Price for the
Purchased Royalty Interest, free and clear of all Encumbrances.
     2.2 Purchase Price. The purchase price for the Purchased Royalty Interest
shall be US $20.5 million (“Purchase Price”), payable as herein provided.
     2.3 Payment of Purchase Price. At the Closing, Royal Gold Chile shall pay
the Purchase Price to Assignor by bank wire transfer of immediately available
funds to an account designated by Assignor at least three Business Days prior to
the Closing.
     2.4 Closing. The Closing shall occur as promptly as possible, and in any
event not later than the earlier of (i) March 10, 2007 or (ii) five Business
Days following the satisfaction or waiver of the conditions set forth in
Article VI, or on such other date as the Parties may agree (the “Closing Date”).
The Closing shall take place at Avenida Andrés Bello N°2711, piso 16, comuna de
las Condes, Santiago, Chile, or at such other place as the Parties may agree not
later than three (3) Business Days prior to the Closing Date.
     2.5 Deliveries by Assignor. At the Closing, Assignor shall deliver, or
cause to be delivered to Royal Gold Chile (unless previously delivered or waived
in writing by Royal Gold Chile) the following:
          (a) a Public Deed in the form and substance of Exhibit B, assigning
and transferring the Purchased Royalty Interest to Royal Gold Chile;
          (b) a certificate executed by Assignor, stating that the conditions
set forth in Section 6.1 have been satisfied;

5



--------------------------------------------------------------------------------



 



          (c) an opinion of Assignor’s legal counsel in form and substance
satisfactory to Royal Gold Chile and its legal counsel, acting reasonably, to
the effect that Assignor has all the requisite power and authority to execute
this Agreement, that Assignor has performed all the necessary acts to execute
and deliver this Agreement, and that upon execution and delivery by Assignor,
this Agreement will constitute Assignor’s valid and binding obligation and be
enforceable against him in accordance with its terms; and
          (d) all such other assurances, consents, agreements, documents and
instruments as may be reasonably required by Royal Gold Chile to consummate the
Acquisition.
     2.6 Deliveries by Royal Gold Chile. At the Closing, Royal Gold Chile shall
deliver, or cause to be delivered to Assignor (unless previously delivered or
waived in writing by Assignor) the following:
          (a) the Purchase Price, as provided in Section 2.3;
          (b) a certificate executed by an authorized officer of Royal Gold
Chile, stating that the conditions set forth in Section 6.2 have been satisfied;
          (c) an opinion of Royal Gold Chile’s legal counsel in form and
substance satisfactory to Assignor and its legal counsel, acting reasonably, to
the effect that Royal Gold Chile has all the requisite corporate power and
authority to execute this Agreement, that Royal Gold Chile has performed all the
necessary acts to execute and deliver this Agreement, and that upon execution
and delivery by Royal Gold Chile, this Agreement will constitute Royal Gold
Chile’s valid and binding obligation and be enforceable against it in accordance
with its terms; and
          (d) all such other assurances, consents, agreements, documents and
instruments as may be reasonably required by Assignor to consummate the
Acquisition.
     2.7 Further Assurances. On and after the Closing Date, each of the Parties
will take all appropriate action and execute any documents, instruments or
conveyances of any kind that may be reasonably requested by the other Party to
carry out any of the provisions of this Agreement.
ARTICLE III
ASSIGNOR’S REPRESENTATIONS AND WARRANTIES
     Assignor represents and warrants to Royal Gold Chile, as of the date of
this Agreement and as of the Closing, as follows:
     3.1 Title to Assignor’s Royalty Interest. Assignor owns the entire right,
title, and interest in Assignor’s Royalty Interest free and clear of all
Encumbrances or claims by third Persons. At the Closing Royal Gold Chile will
acquire the Purchased Royalty Interest free and clear of all Encumbrances or
claims by third Persons.
     3.2 Pascua-Lama Contract. A true and complete copy of the Pascua-Lama
Contract is attached hereto as Exhibit A. The Pascua-Lama Contract is
enforceable in accordance with its

6



--------------------------------------------------------------------------------



 



terms and has not been modified, supplemented, or amended. Assignor has not
assigned, in whole or in part, Assignor’s Royalty Interest or any of his rights
with respect thereto; granted or created any Encumbrances on or in respect of
Assignor’s Royalty Interest; granted any options to purchase or rights of first
refusal with respect to Assignor’s Royalty Interest; or agreed to any amendment
to the Pascua-Lama Contract or waived any of his rights thereunder. Assignor has
fully and timely performed all of his obligations under the Pascua-Lama Contract
and there are no further actions required by him or on his behalf in order for
him to be fully vested in and entitled to Assignor’s Royalty Interest. There
does not exist under the Pascua-Lama Contract any event of default or event or
condition that, after notice or lapse of time or both, would constitute a
violation, breach or event of default on the part of Assignor or any other party
thereto.
     3.3 Authority. Assignor has all requisite power and authority to execute,
deliver, and perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery, and performance of this Agreement
and the consummation of the transactions contemplated hereby by Assignor have
been duly and validly authorized by all necessary action on the part of
Assignor, and this Agreement has been duly and validly executed and delivered by
Assignor, and is the valid and binding obligation of Assignor, enforceable
against him in accordance with its terms.
     3.4 No Conflict; No Required Consents The execution, delivery, and
performance by Assignor of this Agreement do not and will not (i) violate any
provision of any law applicable to Assignor; (ii) conflict with, violate, result
in a breach of, constitute a default under (without regard to requirements of
notice, lapse of time, or elections of other Persons, or any combination
thereof) or accelerate or permit the acceleration of the performance required
by, any agreements to which Assignor is a party or by which he is bound or
affected; or (iii) require any consent, approval, or authorization of, or filing
of any certificate, notice, application, report, or other document with, any
Governmental Authority or other Person, other than any filing required to be
made by United States securities laws and the notification to Barrick of the
Public Deed attached hereto as Exhibit A.
     3.5 No Litigation. No litigation, arbitration or other proceeding is
pending, or to Assignor’s knowledge, threatened, against Assignor or involving
Assignor’s Royalty Interest.
     3.6 Information and Data. Assignor has provided Royal Gold Chile with
copies of all correspondence, notes, written information, data, and other
documents in his possession or control relating to Assignor’s Royalty Interest,
including all copies of all written communications with Barrick.
     3.7 Broker’s Fees. Assignor does not have any liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Royal Gold Chile could become liable or
obligated.
ARTICLE IV
ROYAL GOLD CHILE’S REPRESENTATIONS AND WARRANTIES
     Royal Gold Chile represents and warrants to Assignor, as of the date of
this Agreement and as of the Closing, as follows:

7



--------------------------------------------------------------------------------



 



     4.1 Organization of Royal Gold Chile. Royal Gold Chile is a Chilean limited
liability company under formation that at the Closing Date will be duly
organized, validly existing and owned by Royal Gold Inc. and an Affiliate of
Royal Gold Inc. Royal Gold Inc, is duly organized, validly existing, and in good
standing under the laws of the State of Delaware, and has all requisite power
and authority to conduct its activities as such activities are currently
conducted.
     4.2 Authority. Royal Gold Inc. has all requisite corporate power and
authority to execute, deliver, and perform this Agreement on behalf of Royal
Gold Chile and to consummate the transactions contemplated hereby. At the
Closing the execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby by Royal Gold Chile will
have been duly and validly authorized by all necessary action on the part of
Royal Gold Chile. This Agreement has been duly and validly executed and
delivered on behalf of Royal Gold Chile, and is the valid and binding obligation
of Royal Gold Chile, enforceable against it in accordance with its terms.
     4.3 No Conflict; Required Consents The execution, delivery, and performance
by Royal Gold Chile of this Agreement do not and will not (i) conflict with or
violate any provision of the articles of incorporation or bylaws of Royal Gold
Chile; (ii) violate any provision of any law applicable to Royal Gold Chile;
(iii) conflict with, violate, result in a breach of, constitute a default under
(without regard to requirements of notice, lapse of time, or elections of other
Persons, or any combination thereof) or accelerate or permit the acceleration of
the performance required by, any agreements to which Royal Gold Chile is a party
or by which it is bound or affected; or (iv) require any consent, approval, or
authorization of, or filing of any certificate, notice, application, report, or
other document with, any Governmental Authority or other Person, other than any
filing required to be made by United States securities laws and the notification
to Barrick of the Public Deed attached hereto as Exhibit A.
     4.4 Broker’s Fees. Royal Gold Chile does not have any liability to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Assignor could become
liable or obligated.
ARTICLE V
COVENANTS
     5.1 Cooperation. Assignor and Royal Gold Chile shall each use commercially
reasonable efforts to take all steps within his or its power, and will cooperate
with the other Party, to cause to be fulfilled those of the conditions to the
other Party’s obligations to consummate the transactions contemplated by this
Agreement that are dependent upon his or its actions, and to execute and deliver
such instruments and take such other commercially reasonable actions as may be
necessary to carry out the intent of this Agreement and to consummate the
transactions contemplated hereby.
     5.2 Due Diligence. Following the execution of this Agreement, until the
Closing Date or earlier termination of this Agreement, Royal Gold Chile shall
have the exclusive right to conduct reasonable due diligence in respect of
(i) the ownership, terms and conditions, validity, and good standing of the
Assignor’s Royalty Interest, (ii) the ownership, terms and conditions, validity,
and good standing of the concessions and minerals rights granted by the Chilean
courts

8



--------------------------------------------------------------------------------



 



in respect of the Pascua-Lama Project; and (iii) the sufficiency of the surface
rights and authorizations held by the operator to permit development of the
Pascua-Lama Project. Assignor shall co-operate with Royal Gold Chile in respect
to such due diligence, and, if requested by Royal Gold Chile, each shall use its
reasonable efforts to facilitate direct communications between Royal Gold Chile
and Barrick.
     5.3 Administration of Pascua-Lama Contract.
          (a) Immediately following the Closing the Parties shall jointly
request that Barrick make one half of all payments due in respect of Assignor’s
Royalty Interest to Assignor (to reflect Assignor’s ownership of the Retained
Royalty Interest) and the other half of all such payments to Royal Gold Chile
(to reflect Royal Gold Chile’s ownership of the Purchased Royalty Interest). If
Barrick fails or refuses to make such separate payments to Assignor and to Royal
Gold Chile, the Parties agree that all payments made by Barrick in respect of
both the Retained Royalty Interest and the Purchased Royalty Interest shall be
made to Royal Gold Chile and that Royal Gold Chile shall upon receipt of such
payments disburse the amount thereof corresponding to the Retained Royalty
Interest to Assignor.
          (b) The Parties acknowledge that if the Closing occurs, they will each
own one half of all of the rights and interests that are now held by Assignor
related to Assignor’s Royalty Interest, including the rights to (i) take payment
in-kind, (ii) protest payments received and conduct an audit, (iii) inspect
operations and designate a company for the resolution of any dispute with
Barrick concerning commingling of mineral products, (iv) to resolve other
disputes with Barrick, (v) acquire concessions that Barrick determines to
abandon, and (vi) consent to a transfer of the mining concessions (“Contract
Administration Rights”). The Parties agree that a further agreement between them
concerning the exercise of the Contract Administration Rights will be necessary
in order to secure to Royal Gold Chile the full benefit of its ownership of the
Purchased Royalty Interest and to Assignor the full benefit of the Retained
Royalty Interest. Promptly following execution of this Agreement, the Parties
shall negotiate in good faith a supplemental agreement that address the manner
in which they will exercise the Contract Administration Rights following the
Closing.
ARTICLE VI
CONDITIONS
     6.1 Conditions to Royal Gold Chile’s Obligations. The obligation of Royal
Gold Chile to consummate the transactions contemplated by this Agreement shall
be subject to the following conditions, any of which may be waived by Royal Gold
Chile in its sole discretion:
          (a) The representations and warranties of Assignor in this Agreement
shall be true and accurate in all material respects at and as of the Closing
with the same effect as if made at and as of the Closing.
          (b) Assignor shall have performed in all material respects all
obligations and agreements and complied with all covenants in this Agreement to
be performed and complied with by it at or before the Closing.

9



--------------------------------------------------------------------------------



 



          (c) No injunction or restraining order of any Governmental Authority
of competent jurisdiction shall be in effect which prohibits the transactions
contemplated by this Agreement and no action or proceeding shall have been
instituted and remain pending before any Governmental Authority to restrain or
prohibit any of the transactions contemplated by this Agreement.
          (d) The completion of due diligence to Royal Gold Chile’s reasonable
satisfaction with respect to: (i) the ownership, terms, and conditions,
validity, and good standing of the Assignor’s Royalty Interest, (ii) the
ownership, terms and conditions, validity, and good standing of the concessions
and minerals rights granted by the Republic of Chile in respect of the
Pascua-Lama Project; and (iii) the sufficiency of the surface rights and surface
use authorizations held by Barrick to permit development of the Pascua-Lama
Project.
          (e) Receipt by Royal Gold Chile of justifiable opinions concerning the
Acquisition from its legal and tax advisors that are satisfactory to Royal Gold
Chile, acting reasonably and in good faith.
          (f) There shall have not been since the Effective Date any material
adverse change in the value of, or prospects for, the Pascua-Lama Project .
     6.2 Conditions to Assignor’s Obligations. The obligation of Assignor to
consummate the transactions contemplated by this Agreement shall be subject to
the following conditions, any of which may be waived by Assignor in his sole
discretion:
          (a) The representations and warranties of Royal Gold Chile in this
Agreement shall be true and accurate in all material respects at and as of the
Closing with the same effect as if made at and as of the Closing.
          (b) Royal Gold Chile shall have performed in all material respects all
obligations and agreements and complied with all covenants in this Agreement to
be performed and complied with by it at or before the Closing.
          (c) No injunction or restraining order of any Governmental Authority
of competent jurisdiction shall be in effect which prohibits the transactions
contemplated by this Agreement and no action or proceeding shall have been
instituted and remain pending before any Governmental Authority to restrain or
prohibit any of the transactions contemplated by this Agreement.
ARTICLE VII
TERMINATION
     7.1 Termination Events. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned:
          (a) at any time, by the mutual written agreement of Royal Gold Chile
and Assignor;

10



--------------------------------------------------------------------------------



 



          (b) by either Royal Gold Chile or Assignor, upon Notice to the other
Party, at any time, if the other Party is in breach or default of its respective
covenants, agreements, or other obligations herein, or if any of its
representations herein are not true and accurate in all material respects when
made or when otherwise required by this Agreement to be true and accurate in all
material respects, and such breach, default or failure is not cured within
30 days of receipt by the other Party of such Notice;
          (c) by either Royal Gold Chile or Assignor upon written notice to the
other, if the Closing shall not have occurred on or before the March 10, 2007
for any reason other than a breach or default by such Party of its respective
covenants, agreements, or other obligations hereunder, or any of its
representations herein not being true and accurate in all material respects when
made or when otherwise required by this Agreement to be true and accurate in all
material respects; or
          (d) as otherwise provided herein.
     7.2 Effect of Termination.
          (a) If (i) this Agreement is terminated by Royal Gold Chile pursuant
to Section 7.1(b) and (ii) Assignor is in breach in any material respect of any
of its representations and warranties made herein or its covenants or agreements
made herein (and Royal Gold Chile is not in breach in any material respect of
any of its representations and warranties or covenants made herein), then:
               (i) Royal Gold Chile shall have all remedies available at law or
in equity, including the right of specific performance and the right to seek
money damages from Assignor for any Losses incurred by Royal Gold Chile; and
               (ii) Assignor shall promptly pay to Royal Gold Chile the sum of
US $2 million as a penalty for such breach.
          (b) If (i) this Agreement is terminated by Assignor pursuant to
Section 7.1(b) and (ii) Royal Gold Chile is in breach in any material respect of
any of its representations and warranties made herein or its covenants or
agreements made herein (and Assignor is not in breach in any material respect of
any of its representations and warranties or covenants made herein), then:
               (i) Assignor shall have all remedies available at law or in
equity, including the right of specific performance and the right to seek money
damages from Royal Gold Chile for any Losses incurred by Assignor; and
               (ii) Royal Gold Chile shall promptly pay to Assignor the sum of
US $2 million as a penalty for such breach.

11



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNIFICATION AND GUARANTY
     8.1 Indemnification by Assignor From and after Closing, and regardless of
any investigation made at any time by or on behalf of Royal Gold Chile or any
information Royal Gold Chile may have, Assignor shall defend, indemnify and hold
harmless Royal Gold Chile, its Affiliates, officers, directors, employees,
agents, and representatives, and any third party claiming by or through any of
them, as the case may be, from and against any and all Losses arising out of or
resulting from:
          (a) any representations and warranties made by Assignor in this
Agreement not being true and accurate when made or when required by this
Agreement to be true and accurate; or
          (b) any failure by Assignor to perform any of its covenants,
agreements, or obligations in this Agreement.
     8.2 Indemnification by Royal Gold Chile . From and after Closing, Royal
Gold Chile shall defend, indemnify and hold harmless Assignor and any third
party claiming by or through him, as the case may be, from and against any and
all Losses arising out of or resulting from:
          (a) any representations and warranties made by Royal Gold Chile in
this Agreement not being true and accurate when made or when required by this
Agreement to be true and accurate; or
          (b) any failure by Royal Gold Chile to perform any of its covenants,
agreements, or obligations in this Agreement.
     8.3 Claims for Indemnity; Third Party Claims.
          (a) Whenever a claim for Losses shall arise for which one Party
(“Indemnitee”) shall be entitled to indemnification under this Article VIII,
Indemnitee shall give the indemnifying party (“Indemnitor”) Notice promptly
after the first receipt of knowledge of such claim, and in any event within such
period as may be necessary for Indemnitor to take appropriate action to resist
such claim. Such Notice shall specify all facts known to Indemnitee giving rise
to such indemnification rights. The right of Indemnitee for indemnification, as
set forth in the Notice, shall be deemed agreed to by Indemnitor unless, within
30 days after receipt of such Notice, Indemnitor shall notify Indemnitee in
writing that it disputes the right of Indemnitee to indemnification.
          (b) Upon receipt by Indemnitor of a Notice from Indemnitee with
respect to any claim of a third party against Indemnitee, and acknowledgment by
Indemnitor (whether after resolution of a dispute or otherwise) of Indemnitee’s
right to indemnification hereunder with respect to such claim, Indemnitor shall
assume the defense of such claim with counsel reasonably satisfactory to
Indemnitee and Indemnitee shall cooperate to the extent reasonably requested by
Indemnitor in defense or prosecution thereof and shall furnish such records,

12



--------------------------------------------------------------------------------



 



information and testimony and attend all such conferences, proceedings,
hearings, trials and appeals as may be reasonably requested by Indemnitor in
connection therewith. If Indemnitor acknowledges Indemnitee’s right to
indemnification and elects to assume the defense of such claim, Indemnitee shall
have the right to employ its own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of Indemnitee. If Indemnitor
has assumed the defense of any claim against Indemnitee, Indemnitor shall have
the right to settle any claim for which indemnification has been sought and is
available hereunder; provided that, to the extent that such settlement requires
Indemnitee to take, or prohibits Indemnitee from taking, any action or purports
to obligate Indemnitee, then Indemnitor shall not settle such claim without the
prior written consent of Indemnitee, such consent not to be unreasonably
withheld. If Indemnitor does not assume the defense of a third party claim or
disputes Indemnitee’s right to indemnification, Indemnitee shall have the right
to defend against such claim until Indemnitor’s obligation to indemnify is
established pursuant to this Section 8.3, and Indemnitor shall have the right to
participate in the defense of such claim through counsel of its choice, at
Indemnitor’s expense, but Indemnitee shall have control over the defense and
authority to resolve such claim, subject to this Section 8.3.
     8.4 Survival of Representations and Warranties; Limitations Unless
specified otherwise in this Agreement, the representations and warranties of
Assignor and Royal Gold Chile in this Agreement shall survive the Closing for a
period of 24 months, except for (i) those contained in Sections 3.1 and 3.2,
which shall survive indefinitely. Assignor and Royal Gold Chile shall have no
liability under Sections 8.1 and 8.2, respectively, unless a claim for Losses
for which indemnification is sought thereunder is asserted by Royal Gold Chile
or Assignor, as the case may be, within the applicable survival period.
     8.5 Sole Remedy. Each Party acknowledges and agrees that, should the
Closing occur, its sole and exclusive remedy against the other Party with
respect to any breach of representation, warranty, covenant, agreement or
obligation will be pursuant to the indemnification provisions set forth in this
Article VIII.
     8.6 Guaranty. Royal Gold Inc. hereby unconditionally guarantees the
obligations of Royal Gold Chile pursuant to the terms of this Agreement,
including without limitation the indemnification obligations set forth in
Section 8.2. If any indemnification obligation of the Royal Gold Chile is not
paid in accordance with the provisions of this Article VIII, Assignor shall be
entitled to collect the amount of any Loss from Royal Gold Inc.
ARTICLE IX
RIGHT OF FIRST REFUSAL
     9.1 Preemptive Rights. If Assignor intends to Transfer all or any part of
the Retained Royalty Interest, Assignor shall promptly give Royal Gold Chile
Notice of his intentions (“Notice of Proposed Transfer”). The Notice of Proposed
Transfer shall state the price and all other pertinent terms and conditions of
the intended Transfer, and shall be accompanied by a copy of the offer or the
contract for Transfer. If the consideration for the intended Transfer is, in
whole or in part, other than monetary, the Notice of Proposed Transfer shall
describe such consideration and its monetary equivalent (based upon the fair
market value of the nonmonetary consideration and stated in terms of cash or
currency). Royal Gold Chile

13



--------------------------------------------------------------------------------



 



shall have 20 Business Days following delivery of a Notice of Proposed Transfer
to give Assignor Notice whether Royal Gold Chile elects to acquire the offered
interest at the same price (or its monetary equivalent in cash or currency) and
on the same terms and conditions as set forth in the Notice of Proposed
Transfer.
          (a) If Royal Gold Chile elects to acquire the interest subject to the
Notice of Proposed Transfer, the Transfer described in the Notice of Proposed
Transfer shall be consummated promptly after Notice of such election is
delivered to Assignor, except the Transfer shall be made to Royal Gold Chile.
          (b) If Royal Gold Chile declines or fails to elect within the period
specified in this Section 9.1 to acquire the interest subject to Assignor’s
Notice of Proposed Transfer, Assignor shall have 90 Business Days following the
expiration of such period to consummate the Transfer to a third party at a price
and on terms no less favorable to Assignor than those specified in the Notice of
Proposed Transfer.
          (c) If Assignor fails to consummate the Transfer to a third party
within the period set forth in Section 9.1(b), the preemptive right of Royal
Gold Chile in such offered interest shall be deemed to be revived. Any
subsequent proposal to Transfer such interest shall be subject to and conducted
in accordance with all of the procedures set forth in this Section 9.1.
ARTICLE X
MISCELLANEOUS
     10.1 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement (each a
“Notice”) shall be in writing and shall be given by any of the following
methods: (i) personal delivery; (ii) registered or certified mail, postage
prepaid, return receipt requested; (iii) facsimile, receipt confirmed; or
(iv) by a nationally recognized overnight courier service. Notices shall be sent
to the appropriate Party at its address given below (or at such other address
for such Party as such Party shall specify by Notice):

  (a)   if Assignor, to:

Mario Iván Hernández Alvarez
La Concepción 266, Suite 701
Providencia, Santiago
Facsimile: 56-2-2331037

e-mail mhdez@ctcinternet.cl

with an informational copy to:

Pedro Deutsch Spiegel
Avda. Andrés Bello 2711- 19th floor
Las Condes – Santiago

Facsimile- 56-2-3604030

e-mail: pdeutsch@cariola.cl


14



--------------------------------------------------------------------------------



 



      (b) if to Royal Gold Chile, to:

c/o Royal Gold Inc.
1660 Wynkoop Street, Suite 1000
Denver, Colorado 80202
Attention: President
Facsimile: (303) 595-9385

with an informational copy to:

Royal Gold Chile Limitada
c/o Sergio Orrego
Torre de la Costanera
Avenida Andres Bello 2711, 16th Floor
Santiago Chile
Facsimile: 562-499-5555

(c) if to Royal Gold Inc., to:

1660 Wynkoop Street, Suite 1000
Denver, Colorado 80202
Attention: President
Facsimile: (303) 595-9385

A Party may change its address for Notice by Notice to the Other Party. Each
Notice shall be effective (a) if delivered personally or by registered or
certified mail, return receipt requested, or by nationally recognized overnight
courier service, when delivered at the address specified in this Section 10.1,
and (b) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section 10.1, and confirmation is received;
in both such cases if given on a Business Day during the normal business hours
of the recipient and if not given during such hours, on the Business Day during
which such normal business hours next occur.
     10.2 Confidentiality and Public Announcements.
          (a) Subject to the provisions of Sections 10.2(b) through (f), each of
the Parties shall treat all information received from the other Party or in
connection with the Acquisition, and Royal Gold Inc. shall treat information
received from Assignor or in connection with the Acquisition, as confidential
and shall not disclose such information except as provided in this Agreement.
          (b) A Party or Royal Gold Inc. may disclose information received
subject to Section 10.2(a) to (i) such of such entity’s officers, directors,
employees, attorneys, accountants or financial advisors who have a need to have
access to such information, and (ii) such other persons as the other Party and
Royal Gold Inc. consents in writing may receive such information.

15



--------------------------------------------------------------------------------



 



A Party or Royal Gold Inc. that discloses information subject to Section 10.2(a)
to its representatives as provided in this Section 10.2(b) shall be responsible
and liable for any improper disclosure of the information by its representatives
in violation of this Agreement.
          (c) The provisions of Section 10.2(a) shall not apply to any
information, data and knowledge, as shown by written records, that (i) is in a
Party’s or Royal Gold Inc.’s possession prior to disclosure by the other Party
or Royal Gold Inc., as the case may be, (ii) is in the public domain prior to
disclosure by the other Party or Royal Gold Inc., as the case may be,
(iii) lawfully comes into a Party’s or Royal Gold Inc.’s, as the case may be,
possession from a source in accordance with the terms and conditions, if any,
imposed on that party by such source with respect to the use and disclosure
thereof, or (iv) lawfully enters the public domain through no violation of this
Agreement by the Party or Royal Gold Inc. receiving the information.
          (d) Nothing contained in this Agreement shall be deemed to prevent a
Party or Royal Gold Inc. from disclosing any information that is subject to
Section 10.2(a) if, in the opinion of such party’s legal counsel, such
disclosure is required to be pursuant to an order or direction of a Governmental
Authority having jurisdiction over the disclosing party ;
          (e) Assignor acknowledges that Royal Gold Inc. will disclose the
existence and terms and conditions of this Agreement and file this Agreement as
required by applicable United States securities laws, and that Royal Gold Inc.
will thereafter continue to disclose information concerning this Agreement,
Assignor’s Royalty Interest, and the Purchased Royalty Interest to industry
analysts and members of the public.
          (f) Following the Closing, Royal Gold Chile and its Affiliates shall
have the right to use and disclose information concerning the Purchased Royalty
Interest, subject only to the terms and conditions of the Pascua-Lama Contract
or other agreement with Barrick.
     10.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Acquisition is not affected in any manner materially adverse to
either Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement, so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
Acquisition be consummated as originally contemplated to the fullest extent
possible.
     10.4 Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and shall inure to the benefit of the Parties and
their respective successors and permitted assigns. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned,
directly or indirectly, including by operation of law, by either Party without
the prior written consent of the other Party; provided, however, that Royal Gold
Chile may assign this Agreement and its rights hereunder to an Affiliate without
the prior consent of Assignor.

16



--------------------------------------------------------------------------------



 



     10.5 No Third Party Beneficiaries . This Agreement is exclusively for the
benefit of Assignor with respect to the obligations of Royal Gold Chile under
this Agreement, and for the benefit of Royal Gold Chile and its permitted
assigns with respect to the obligations of Assignor under this Agreement. This
Agreement shall not be deemed to confer upon or give to any other Person any
remedy, claim, liability, reimbursement or other right.
     10.6 Entire Agreement. This Agreement (including its Exhibits), constitutes
the entire agreement between the Parties with respect to the subject matter
hereof and supersede all other prior agreements and understandings, both written
and oral, between the Parties with respect to the subject matter thereof,
including (i) the letter agreement between the Assignor and Royal Gold Inc.,
dated December 26, 2006 and (ii) the letter to Assignor from Mr. Tony A. Jensen,
President and Chief Executive Officer of Royal Gold Inc., dated November 16,
2006, which are hereby terminated as of the Effective Date, and shall be of no
further force or effect as between the Parties.
     10.7 Dispute Resolution.
          (a) All disputes arising out of or in connection with this Agreement,
including any issue directly or indirectly related to this Agreement or with any
of its clauses and effects, including, without limitation, the existence,
validity, applicability, execution, interpretation, application, performance or
termination of this Agreement as well as any difference, difficulty or conflict
regarding this arbitration clause including the jurisdiction and authority of
the arbitrator and its appointment (“Dispute”) shall be finally settled under
the Rules of Arbitration of the Arbitration Center of the Cámara de Comercio de
Santiago A.G. (“Chamber”). Prior to the commencement of the arbitration
procedure, the Parties and Royal Gold Inc. shall have access to the ordinary
courts of Santiago for any injunctive relief or other type of preventive action
intended to protect their rights hereunder, without the need to apply for the
arbitration procedure set forth herein.
          (b) The arbitral tribunal will be an “árbitro mixto” and, therefore,
the arbitration tribunal shall decide the Dispute and weight the evidence
according to Chilean law. The arbitration proceedings shall be conducted under
the rules of procedure agreed by the Parties, and if the Dispute involves Royal
Gold Inc., by the Parties and Royal Gold Inc., and in all matters not agreed,
according to the rules provided in the Rules of Arbitration of the Chamber.
          (c) The Parties and Royal Gold Inc. hereby appoint Mr. Sergio Urrejola
Monckeberg as the arbitrator mixto. If Mr. Sergio Urrejola Monckeberg is unable
or unwilling to serve as the arbitrator, the Parties and Royal Gold Inc. hereby
appoint Mr. Alberto Pulido Cruz, and if both of them are unable or unwilling to
serve as the arbitrator, the Parties and Royal Gold Inc. hereby grant an
irrevocable power of attorney to the Chamber, upon written request of either of
them to appoint an “árbitro mixto” from the list of arbitrators of the
Arbitration Center of the Chamber, who shall be proficient in English.
          (d) The arbitration shall be conducted in the city of Santiago, Chile.

17



--------------------------------------------------------------------------------



 



          (e) The arbitration proceedings shall be conducted in Spanish. If any
party involved in the arbitration proceedings so requests, the arbitrator shall
accept that any documents presented to it by such a party, may be written in the
English language.
          (f) Each party to the arbitration proceedings shall cooperate with the
other in making full disclosure of and providing complete access to all
information and documents requested by the other party in connection with such
arbitration proceedings, subject only to any confidentiality obligations binding
on such party other than obligations under this Agreement or information subject
to client-attorney privilege.
          (g) The award of the arbitration tribunal shall be final and binding
upon the parties to the proceeding, and either party to such proceedings may
apply to a court of competent jurisdiction for enforcement of such award. The
Parties and Royal Gold Inc.waive any remedy against the award.
          (h) During any period of arbitration involving a dispute, the Parties
shall in all other respects continue their implementation of this Agreement in
the same form that they have been doing so.
          (i) The Parties and Royal Gold Inc. agree that the arbitration
tribunal may impose interim measures of protection in the cases contemplated by
the Rules of Arbitration of the Chamber, agreeing further that, before the
constitution of the arbitration tribunal such measures may be requested to and
imposed by the ordinary courts of justice established by law.
          (j) The provisions of this Section 10.7 shall continue to apply
notwithstanding any termination of this Agreement.
          (k) For purposes of this Section 10.7, Assignor, Royal Gold Chile, and
Royal Gold Inc. hereby sets each of their special domicile at the comuna of
Santiago, Santiago, Chile.
     10.8 Governing Law. This Agreement and the rights and liabilities of the
Parties and Royal Gold Inc. hereunder shall be governed by and construed in
accordance with the laws of the Republic of Chile.
     10.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which,
together, shall constitute one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and Royal
Gold Inc. and delivered (including by facsimile) to the others.
     10.10 Amendment; Modification. This Agreement may not be amended, modified
or supplemented at any time except by written agreement of both Parties and
Royal Gold Inc. .
[REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURES FOLLOW ON NEXT PAGE]

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

                    /s/ Mario Hernández       Mario Ivan Hernández A.           
 

Royal Gold, Inc., on behalf of Royal Gold Chile Limitada
and as Guarantor pursuant to Section 8.6 of this Agreement

                  By   /s/ Tony Jensen         Title   President & CEO

19



--------------------------------------------------------------------------------



 



Exhibit A
to
Assignment of Rights Agreement
Pascua-Lama Contract

 



--------------------------------------------------------------------------------



 



PURCHASE OF SHARES
HERNÁNDEZ ALVAREZ, MARIO IVAN
TO
COMPAÑÍA MINERA BARRICK CHILE LIMITADA
IN SANTIAGO, CHILE, on the thirtieth day of June of nineteen ninety eight,
before the undersigned ARTURO CARVAJAL ESCOBAR, attorney at law, Notary Public,
holder of the title Seventh Notary of this Department, domiciled in Catedral
Street number one thousand two hundred and thirty three, the following parties
appeared: The first party, being the “Seller”, Mr. MARIO IVAN HERNÁNDEZ ALVAREZ,
who is Chilean, a mining engineer, is married, holder of identity document
number four million seven hundred and sixty three thousand two hundred and
ninety six dash K, domiciled in this city at Guardia Vieja street number two
hundred and ninety three, office four hundred and two,

 



--------------------------------------------------------------------------------



 



and the other party as “buyer” or “the buyer” being COMPAÑÍA MINERA BARRICK
CHILE LIMITADA, unique tax identification number fifty nine million seven
hundred and ten dash two, a limited liability company, whose line of business is
as indicated by the name, domiciled in Pedro de Valdivia [street] number one
hundred, eleventh floor, Providencia, Santiago, represented by Ms. LAURA PHYLLIS
MARÍA EMERY, who is Canadian, single, attorney at law, holder of identity
document for foreigners number fourteen million five hundred and ninety eight
thousand four hundred and eleven dash four, and Mr. SERGIO GÓMEZ NÚÑEZ, who is
Chilean, married, attorney at law, holder of national identity card number five
million four hundred and nineteen thousand two hundred and ninety two dash four,
both of whom are also domiciled at Pedro de Valdivia [street] number one
hundred, eleventh floor, Providencia, Santiago, all of whom are of legal age and
who showed proof of their identities with the documents mentioned above, and
declared: ONE: Mr. MARIO IVAN HERNÁNDEZ ALVAREZ is the owner of one thousand
three hundred and twenty B-series shares in COMPAÑÍA MINERA NEVADA S.A.,
hereinafter also referred to as “The Company”, a corporation constituted by
means of the document of public record dated February seven nineteen hundred and
eighty three, granted before Santiago Notary Mr. Patricio Ríos Vergara,
substitute notary for Mr. Mario Farren Cornejo, the extract of which was
registered in the Business Registry of the Santiago Real Estate Registrar, on
page three thousand two hundred and sixty one, number one thousand eight hundred
and twelve, of the year one thousand nine hundred and eighty three. COMPAÑÍA
MINERA NEVADA S.A. was formed as a result of the transformation of the contract
mining company known as COMPAÑÍA MINERA NEVADA which was originally constituted
by means of the document of public record dated December six nineteen hundred
and seventy seven, granted before Santiago Notary Mr. Raúl Undurraga Laso
substitute notary for Mr. Luis Azócar Alvarez,

 



--------------------------------------------------------------------------------



 



which was registered on page four hundred fifteen, under number twenty five of
the Registry of Property of the Huasco Custodian of Mines, for the year nineteen
hundred and seventy seven. TWO: Mr. MARIO IVAN HERNÁNDEZ ALVAREZ does hereby
sell, assign and transfer the one thousand three hundred and twenty B-Series
shares which he owns in COMPAÑÍA MINERA NEVADA S.A. to COMPAÑÍA MINERA BARRICK
CHILE LIMITADA, which hereby purchases, accepts and acquires them through its
representatives. THREE: The shares are sold free of all debt, prohibition, lien
or encumbrance. Seller does hereby deliver to Buyer, on behalf of whom the
representatives thereof receive, the share certificates that represent the
shares being transferred. FOUR: The purchase price of the shares being sold by
Mr. MARIO IVAN HERNÁNDEZ ALVAREZ is the amount of six million thirty nine
thousand two hundred and sixteen dollars of the United States of America, plus a
variable price that will be determined in the manner established in point d) and
following of this clause. The price will be paid in the following manner: a) The
sum of three million nineteen thousand six hundred and eight dollars in currency
of the United States of America, which the seller declares to have received to
his full satisfaction, b) The sum of one million five hundred and nine thousand
eight hundred and four dollars in currency of the United States of America, that
will be paid within a maximum of ten days after the date on which COMPAÑÍA
MINERA NEVADA S.A. or its successor in ownership of the possessions, has
produced at least thirty thousand troy ounces of gold within a period of thirty
calendar days, c) The sum of one million five hundred and nine thousand eight
hundred and four dollars in currency of the United States of America, that will
be paid within the thirty days following the date on which COMPAÑÍA MINERA
NEVADA S.A. or its successor in ownership of the possessions, has completed
thirty six months

 



--------------------------------------------------------------------------------



 



of production of at least thirty thousand troy ounces of gold within periods of
one calendar month, whether or not they are consecutive. d) A sum equivalent to
a variable percentage of the product resulting from the sale of refined gold of
COMPAÑÍA MINERA NEVADA S.A. or of its successor in ownership of the possessions,
coming from the mining exploitation concessions owned by the COMPANY, either
totally or partially, directly or indirectly, and that are located within the
area demarcated in detail on a plan that the parties hereby sign as Appendix A,
and that is legalized, on this date before the undersigned Notary, with the
number one hundred and sixteen, with it being considered that said appendix
forms an integral part of this contract. This demarcated area is located within
the territory of the Republic of Chile, between the UTM coordinates that are
indicated on said plan. The payment will be made each calendar quarter of
operation, for the period of one hundred and twenty years, as of this date. In
the event that COMPAÑÍA MINERA NEVADA S.A. or a company related to it, acquires
new mining concessions within the demarcated area, it will also be obligated to
pay the variable price indicated above. The above notwithstanding, in the event
that COMPAÑÍA MINERA NEVADA S.A. or a company related to it, acquires part of
the mining concessions that are located within the demarcated area, it shall pay
the variable price in proportion to the participation that it holds in these
mining concessions. The value of the sales will be calculated by assigning to
refined gold the average daily price known as “Cash Settlement” on the “London
Bullion Brokers”, “P.M.” Fix” or “London Final”, during the relevant quarter. If
the “London Bullion Brokers” ceases to exist or ceases to issue daily quotations
for gold, all references to said entity shall be understood to refer to the
entity that replaces it and that establishes daily

 



--------------------------------------------------------------------------------



 



reference prices for gold for immediate delivery on a market that is open and
worldwide in nature. The percentage to be paid shall be determined in accordance
with the following scale of the average quarterly price of gold, determined in
the manner indicated: One.- If the average price of gold is less than or equal
to three hundred and twenty five dollars per troy ounce, the percentage will be
zero point three two three five percent. Two.- If the average price of gold is
three hundred and fifty dollars per troy ounce, the percentage will be zero
point four three one four percent. Three.- If the average price of gold is three
hundred and seventy five dollars per troy ounce, the percentage will be zero
point five three nine two percent. Four.- If the average price of gold is four
hundred dollars per troy ounce, the percentage will be zero point six four seven
one percent. Five.- If the average price of gold is five hundred dollars per
troy ounce, the percentage will be one point one two one six percent. Six.- If
the average price of gold is six hundred dollars per troy ounce, the percentage
will be one point four six seven seven percent. Seven.- If the average price of
gold is seven hundred dollars per troy ounce, the percentage will be one point
eight one one eight percent. Eight.- If the average price of gold is eight
hundred dollars per troy ounce or more, the percentage will be two point one
five six nine percent. In the event that the average selling price of gold per
troy ounce is not one of the prices established above, but rather that it falls
in between any two of the segments indicated previously, in this case the
percentage to be paid will be determined by the following calculation: A) from
the average selling price of copper determined, the lower price of the
corresponding segment must be subtracted; B) the result obtained from the
previous operation is divided by the difference between the

 



--------------------------------------------------------------------------------



 



upper price of gold and the lower price of gold of the corresponding segment; C)
The result of the previous operation is multiplied by the difference between the
upper and lower percentage of the corresponding segment; and D) the percentage
of the definitive variable price to be paid in said period is determined upon
adding the result from the previous operation to the lower percentage of the
segment corresponding to the lower segment. The method for calculating this
percentage is detailed in Appendix B which the parties sign and which is
understood to form an integral part of this document. For example, if the
average price in a calendar quarter were to be three hundred and ninety dollars,
the percentage to pay would be zero point six zero three nine percent; if the
average price were to be four hundred and fifteen dollars, the percentage to pay
would be zero point seven one eight three percent; and if the average price were
to be five hundred and thirty five dollars, then the percentage to pay would be
one point two four two four percent. For these purposes, the amount of gold will
be determined on the basis of the number of troy ounces of refined gold produced
by COMPAÑÍA MINERA NEVADA S.A., its successor, the Buyer or its related
companies, in ownership of the possessions that are located within the
demarcated area or delivered to the COMPANY or for the account thereof, by the
refinery, smelter, or other processor to which the COMPANY had delivered ore
coming from the mining concessions that are located within the demarcated area,
during one calendar quarter. Refined gold is that which meets or exceeds the
normally commercially accepted requirements on the commodities market of London
or of the United States of America, as good delivery gold or “Bullion Gold”. e)
An amount equivalent to a percentage calculated on the value of the sales of
unrefined gold contained in

 



--------------------------------------------------------------------------------



 



the ore or concentrates, precipitates, cathodes, leaching products, or any other
product, either final or intermediate, expressly excluding refined gold, that
has been sold by COMPAÑÍA MINERA NEVADA S.A. or its successor, coming from the
exploitation of the relevant mining concessions that are located within the
demarcated area. Seller shall have the right to a percentage of the results of
the sale of payable gold by COMPAÑÍA MINERA NEVADA S.A. or its successor in
ownership of the possessions, to the Buyer or its related companies, according
to the payments between these and the refinery, smelter, processor or other
buyer, in market conditions, based on the interchange of analysis and/or in the
corresponding arbitration or other mechanism for resolving differences that is
stipulated in the relevant contract, during the calendar quarter, without
considering any hedging that might occur. In order to determine the variable
percentage applicable to a quarter, according to the table established in letter
d) above, it shall be presumed that the average price of the gold will be
equivalent to the total price actually paid during the quarter, divided by the
number of troy ounces of payable gold determined at the final settlements for
each quarter. For example, if the value of the payable gold received by COMPAÑÍA
MINERA NEVADA S.A., its successor, the Buyer, or its related companies, in the
sales of a quarter, amounted to one million dollars for a total of two thousand
nine hundred and eighty five troy ounces of payable gold, the average price for
the gold would be three hundred and thirty five dollars, and the applicable
percentage would be zero point three six six seven percent; if the value of the
payable gold received by COMPAÑÍA MINERA NEVADA S.A., its successor, the Buyer,
or its related companies, in a quarter, amounted to two million dollars for a
total of four thousand six hundred and fifty one troy ounces of payable gold

 



--------------------------------------------------------------------------------



 



the average price of the gold would be four hundred and thirty dollars, and the
applicable percentage would be zero point seven eight nine five percent, if the
value of the payable gold received by COMPAÑÍA MINERA NEVADA S.A., its
successor, the Buyer, or its related companies, in a quarter, amounted to two
million five hundred thousand dollars for a total of four thousand four hundred
and sixty four troy ounces of payable gold, the average price of the gold would
be five hundred and sixty dollars, and the applicable percentage would be one
point three two eight seven percent; f) An amount equivalent to the percentage
of zero point four three one four percent of the value of the sales that
actually take place as of the first day of January of the year two thousand
seventeen, but not beyond the period of one hundred and twenty years following
said date, of copper mineral, by COMPAÑÍA MINERA NEVADA S.A., its successor, the
Buyer, or its related companies, from said mining exploitation concessions that
are located within the demarcated area, during the first calendar quarter of
operation starting from the date indicated, without considering possible
hedging, and net of the deductions indicated below. The value of these sales for
the relevant quarter will be equivalent to the value payable, for the concept of
copper, to COMPAÑÍA MINERA NEVADA S.A., its successor, the Buyer, or its related
companies, for the refinery, smelter or other processor to which COMPAÑÍA MINERA
NEVADA S.A., or a third party, has delivered, on its behalf, or on behalf of the
successor in ownership of the possessions, the Buyer or its related companies,
under market conditions, with the following deductions: I) All of the costs and
expenses related to the transportation of the concentrate and/or processing that
is external to COMPAÑÍA MINERA NEVADA S.A., its successor, the Buyer, or its
related companies, up to the smelter, refinery or
 

 



--------------------------------------------------------------------------------



 



destination port, in other words, ground freight, storage costs, third party
loading costs, ocean freight, insurance during transportation, and others that
are linked to said transportation II) All of the costs of outsourced processing
or external processing to COMPAÑÍA MINERA NEVADA S.A., its successor, the Buyer,
or its related companies, conducted by third parties, in other words, all the
charges for roasting, metallurgical deductions for copper, charges for fusion,
treatment, fines or penalties for impurities, shortages, charges for copper
refining, and price participation, as is normally stipulated on the sales and/or
processing contracts. III) All of the external costs and expenses that are
directly related to the sale of copper concentrate or metallic copper coming
from the processes, in other words, external fees, broker and agency fees,
insurances, storage, third-party supervision, chemical analysis and costs of
arbitration procedures for differences ruled from the metal content, if any. IV)
Any tax or lien applicable to the sales or to the ocean freight of the products,
including that which is relevant to invoices, constituting an actual cost, in
other words, one that is not recoverable by COMPAÑÍA MINERA NEVADA S.A., its
successor, the Buyer, or its related companies. The copper will be understood to
have been sold in the quarter corresponding to the date of payment. In the event
that COMPAÑÍA MINERA NEVADA S.A., or a company related thereto acquires new
mining concessions within the demarcated area, it shall also be obligated to pay
the previously mentioned variable price. The above notwithstanding, in the event
that COMPAÑÍA MINERA NEVADA S.A., or a company related thereto acquires a part
of mining concessions located within the demarcated area, it shall pay the

 



--------------------------------------------------------------------------------



 



previously mentioned variable price variable in proportion to the participation
that it holds in these mining concessions. FIVE: In the event that COMPAÑÍA
MINERA NEVADA S.A., or its successor in ownership of the possessions, produces,
acquires, processes or causes to be processed, ore or mineral substances taken
from exploitation concessions other than those located within the demarcated
area, whether this occurs with third parties or through companies that are
related to COMPAÑÍA MINERA NEVADA S.A., or with which said company is
affiliated, or in which COMPAÑÍA MINERA NEVADA S.A., has interests, either
direct or indirect, the parties hereto agree that such ores, metals and metal
concentrates coming from different origins, can be mixed or joined in the
various mining processes, or in any other later stage of processing, in which
case the payments described in the previous clause will only be made in respect
of the refined and unrefined gold, and after the year two thousand seventeen for
copper, obtained or recovered from the ore, metals, and other mineral products,
extracted from the relevant exploitation concessions located within the
demarcated area described in Appendix A. For this purpose, COMPAÑÍA MINERA
NEVADA S.A., its successor in ownership of the possessions, the Buyer, or its
related companies, will determine the weight or volume, take samples and
analysis of the ore and materials taken from said concessions, before they are
mixed or processed jointly. The determination of weight, volume, sample-taking
or analysis will be conducted in accordance with generally accepted principles
and practices in the mining industry. The weight, volume, sampling and analysis,
will serve as the basis for the calculation of the payments that must be made in
accordance with this

 



--------------------------------------------------------------------------------



 



contract, in the event that a joint sale of ore thus mixed, the seller is
expressly authorized, throughout the entire period in which payment of the
balance of the variable price remains in force, to inspect the area where the
products and ore are extracted, and to review the manner and procedure with
which the weight, volume and origin of said ore and products is determined, that
serves as the basis for determining the variable price. In the event that there
is any difference in the calculations, procedures or other aspects that affect
the determination of the variable price, the parties shall designate, by common
agreement, a company of renown international prestige in order to resolve the
differences that exist, at the expense of the party that makes the request,
unless a difference in its favor is found, in which case the expense will be
born by the other party. The Seller shall exercise this right in such a manner
as to not hinder or interfere with the production processes in any way, and
shall advise the general manager of COMPAÑÍA MINERA NEVADA S.A. or its successor
at least fifteen days in advance, for the purpose of coordinating the visit.
SIX: All of the payments established in United States dollars will be paid in
Chilean currency converted according to the Observed Dollar Exchange Rate (“tipo
de cambio del dólar observado”) that was valid for the day prior to that on
which payment takes place. IF the Observed Dollar Exchange Rate ceases to exist,
then the exchange rate to be used shall be the average exchange rate that is
certified by any three of the following banks, on request by the selling
company, for the date on which payment is effected: Citibank NA, Banco de Chile,
Banco Santiago, Banco de Crédito e Inversiones, and Banco Santander in their
relevant Santiago branches. Sums owed shall not accrue interest, except in the
case of default or simple late payment, in which case common interest will be
charged. SEVEN: The amounts that are determined for payment in each

 



--------------------------------------------------------------------------------



 



quarter shall be paid, in Chilean currency, within the period of thirty days
following the end of said quarter. Each payment shall be accompanied by
documentation in support of the calculation of the amount of refined and
unrefined gold, and also copper after the year two thousand seventeen produced
by the pertinent mining concessions that are located within the demarcated area,
the average price of gold, and the percentage determined. For all legal
purposes, the settlements presented by the buying company, signed by its duly
appointed representatives, shall be presumed to have been calculated correctly
unless they were objected to or refuted, in writing, within the period of no
more than 90 days following presentation thereof. No claims shall be admissible
thereafter, such that the payments that are made in accordance with the
settlements that are not objected to, shall be considered as being final.
COMPAÑÍA MINERA BARRICK CHILE LIMITADA hereby commits and is obligated to obtain
from COMPAÑÍA MINERA NEVADA S.A. permission to access and place at the disposal
of the seller and/or independent auditors contracted by the seller, at its own
expense, all of the documentation related to the statements and calculations of
production and sales. Such auditors must be those of a company that is
registered with the Superintendent of Banks and Financial Institutions in the
Republic of Chile, to conduct auditing on financial institutions. In order to
exercise this right, the Seller or its successors shall always act by common
consent through a common legal representative appointed by a Document of Public
Record. This provision shall be applicable to all successors and assignees of
the Seller, under any title whatsoever. In turn, COMPAÑÍA MINERA BARRICK CHILE
LIMITADA, hereby commits and is obligated to impose on a third purchaser of
shares in COMPAÑÍA MINERA NEVADA S.A. to which this contract refers, the

 



--------------------------------------------------------------------------------



 



obligation to respect and adopt the provisions and stipulations established
herein in favor of the Seller, its successors and assigns, under any title
whatsoever. In like manner, it is an obligation that, in the event of transfer
of the possessions that are located within the demarcated area, referred to in
Appendix A, the purchaser thereof shall assume the above obligations. These
obligations shall be established in the purchase contract. EIGHT: The Seller may
choose to have the payments corresponding to the percentage of production of
refined gold, described in sub-paragraph “d” of Clause Four above, conducted be
means of the physical delivery of actual gold, in which case it shall notify the
Buyer at least sixty days in advance of the relevant payment date. This option
will only be possible to the extent that legal regulations and the banking rules
of the Central Bank of Chile permit the execution thereof, for both the Buyer
and the producer, provided that it does not imply any additional tax,
contribution or levy. The Seller shall not have the right to this option with
regard to un-refined gold that could be contained in ore concentrates. In like
manner, the Seller may choose to have payment of the purchase price of the
shares referred to in this contract, made in United States Dollars, but only to
the extent that legal regulations and the banking rules of the Central Bank of
Chile permit it. NINE: The parties hereby declare that nothing in this agreement
may be interpreted as being an obligation for the buyer acting for himself or in
representation of COMPAÑÍA MINERA NEVADA S.A. or its successor in ownership of
the possessions, to conduct exploitation of the mining concessions identified in
the demarcated area, or of assuring that such exploitation shall have any
specific duration, characteristics, or

 



--------------------------------------------------------------------------------



 



production. TEN: For all of the purposes of this contract, references to refined
gold or “bullion gold”, shall be construed as being made from gold ore with a
content of ninety nine point five percent pure gold. In the same manner,
references to the concept of “hedging” shall be understood as all operations
whose objective is to ensure or determine the future selling price of products.
ELEVEN: The parties hereby agree that, in the demarcated area detailed in
Appendix A, there are both mining exploitation concessions and mining
exploration concessions, either already constituted or in the process thereof,
of the COMPAÑÍA MINERA NEVADA S.A., or under its control. The new exploitation
concessions acquired or obtained by COMPAÑÍA MINERA NEVADA S.A. or any company
related thereto, within the demarcated area, will be incorporated into the
provisions of this contract. If for any reason COMPAÑÍA MINERA NEVADA S.A., its
successor, or a company related thereto, decides to not continue or renew any of
the mining concessions contained within the demarcated area, in respect of whose
terrain there is no mining concession constituted or in the process thereof, it
shall offer to transfer, in proportion to its previous share participation, as
applicable, for the price of one third of the value of the most recent permit,
to the shareholders Gerardo Findel Steppes or his estate, Jaime Ugarte Ábrego or
his estate, Jaime Ugarte Lee or his estate, and/or Mr. Mario Iván Hernández
Alvarez or his estate, all of whom shall state, in writing, within the following
thirty days, their acceptance thereof. After the expiry of said period without
them having stated their intention to accept the offer, COMPAÑÍA MINERA NEVADA
S.A. shall be empowered to dispose of said concessions in whatever manner is
most suitable for its

 



--------------------------------------------------------------------------------



 



interests. TWELVE: In order to guarantee payment of the variable portion of the
price mentioned in Clause Four of this document, COMPAÑÍA MINERA NEVADA S.A. is
obligated to not dispose of nor transfer the mining concessions identified in
Appendix “A”, that are located within the demarcated area, without the prior
written consent of the selling party, and this prohibition shall remain in force
until such time as the obligation to pay the variable part of the price that the
buyer assumes, has been extinguished. This prohibition shall be recorded in the
relevant Registry of the Custodian of Mines of Huasco, Vallenar. The above
notwithstanding, the parties agree to release the prohibition agreed on
previously, in order to allow COMPAÑÍA MINERA NEVADA S.A. to dispose of said
mining concessions for the sole purpose of registering contracts by virtue of
which COMPAÑÍA MINERA NEVADA S.A. transfers ownership of said concessions, if,
in the relevant contracts, the new purchaser recognizes that he accepts the
obligation for himself and formally and explicitly commits to paying the
variable part of the price indicated in points d), e) and f) of Clause Four of
this document, and that he likewise is obligated to constitute, in the same
document of public record by which he purchases ownership of the concessions
that are located within the demarcated area, the same prohibition that COMPAÑÍA
MINERA NEVADA S.A. constitutes hereby. In any event, COMPAÑÍA MINERA BARRICK
CHILE LIMITADA [and] its successor shall be responsible to the sellers for
payment of the variable part of the price, in the portion that is not paid by
the new purchaser. The Custodian of Mines of Huasco, Vallenar, after having
complied with the above requirement, shall carry out whatever registrations are
applicable for the indicated purpose, without requiring that new documents

 



--------------------------------------------------------------------------------



 



be provided by the parties. The same procedure indicated above shall be applied
if the new purchaser, in turn, desires to dispose of the identified mining
concessions that he had acquired, in which case only the prohibition on disposal
shall be lifted, and only for the purpose of registering the relevant contract,
if, in turn, the new purchaser accepts and commits to paying the variable part
of the price referred to in Clause Four and constitutes the same prohibitions
that are agreed on here. Thus, whomever acquires the mining concessions that are
subject to the prohibition against disposal and transfer, must, in the contract
by which he purchases the possessions identified previously, accept and commit
to paying the seller, the variable part of the price indicated in points d), e)
and f) of Clause Four of this document, and to constitute the same prohibition
that is hereby constituted by COMPAÑÍA MINERA NEVADA S.A. The parties hereby
expressly declare that the prohibition to dispose of or transfer, in favor of
the Seller, referred to in this clause, shall not be applicable and neither
shall it affect the liens, guarantees, mortgages or prohibition to dispose of or
transfer, in one or more acts, that COMPAÑÍA MINERA NEVADA S.A. or its successor
in ownership of the possessions, provides as surety for the financing of the
project for the exploitation of the concessions that are located within the
demarcated area, in favor of one ore more banks, credit institutions or
financial entities, either local or foreign, and neither shall it affect the
exercising of the rights derived from said liens, guarantees, mortgages or
prohibitions. Without prejudice to the foregoing, in the event that the banks,
credit institutions or financial entities referred to above, require so for the
purposes described above, the seller shall be obligated to provide the documents
that are necessary to postpone the guarantee in favor of the banks, credit
institutions or financial entities, in order to permit the constitution of the
liens, guarantees,

 



--------------------------------------------------------------------------------



 



mortgages or prohibitions alluded to, including the relevant releases therefrom,
at the mere request of the Buyer. THIRTEEN: The seller expressly waives all
legal action to which he could be entitled by reason of or because of this
contract for the purchase of shares. In like manner, the parties hereby declare
that the provisions of the contract titled “Contrato de Opción Minera de
COMPAÑÍA MINERA NEVADA S.A.” which was signed on February twenty seven of
nineteen hundred and seventy eight before Santiago Notary Mr. Víctor Bianchi,
substitute for Mr. Andrés Rubio Flores, as amended, including the amendment
dated February seven of nineteen eighty three, made before the Notary
Mr. Patricio Ríos, substitute for Mr. Mario Farren Cornejo. FOURTEEN. Any doubt
or difficulty that arise between the parties regarding this contract, the
documents that compliment it or modify it, either in relation to the
interpretation thereof, compliance, validity, termination or any other issue
related to this contract, shall be resolved through arbitration in accordance
with the bylaws of the Arbitration Center of the Santiago Chamber of Commerce
A.G., whose provisions are witnessed by the document of public record dated
December 10 nineteen ninety two granted before the Santiago Notary Mr. Sergio
Rodríguez Garcés, which forms an integral part of this clause, the parties
declaring that they acknowledge and accept it. The parties confer an irrevocable
special power of attorney on the Santiago Chamber of Commerce A.G. such that on
the written request of either party, it shall designate an arbitrator from among
the members of the Arbitration Body of the Arbitration Center of said Chamber,
who shall arbitrate in relation to the procedure but legally in relation to the
decision of the matter. There shall be no recourse to appeal against the
resolution of said mixed arbitrator, and the

 



--------------------------------------------------------------------------------



 



parties do hereby waive such. The designated arbitrator is specially empowered
to resolve all matters related to his competence and jurisdiction. For all legal
purposes, the parties set their domicile as the city of Santiago. The applicable
legislation shall be Chilean law. SIXTEEN: Present at the signing hereof are
Mr. KEVIN ATKINSON TEAR, who is British, married, a chartered accountant,
domiciled at Pedro de Valdivia one hundred, floor 11, Providencia, Santiago,
identity card for foreigners number eight million eight hundred and twenty four
thousand, five hundred and ninety eight dash nine, and Mr. FERNANDO RAMÍREZ
POBLETE, who is Chilean, married, a civil engineer, domiciled at Pedro de
Valdivia one hundred, floor 11, Providencia, Santiago, national identity card
number four million seven hundred and seventy three thousand eight hundred and
sixty six dash zero, in representation of COMPAÑÍA MINERA NEVADA S.A., whose
line of business is as the name suggests, with the same domicile as that of its
representatives, who state that they understand and accept all of the
stipulations contained in this document, and which obligate the company that
they represent to obtain the authorization that is given to the sellers to
obtain from COMPAÑÍA MINERA NEVADA S.A. all of the documentation related to the
statements, calculations of production and sales, as well as the obligation of
COMPAÑÍA MINERA NEVADA S.A. to not dispose of or transfer the mining concessions
identified in Appendix A and that are contained within the demarcated area. The
legal status of Ms. LAURA PHYLLIS MARÍA EMERY and SERGIO GÓMEZ NUÑEZ, for
COMPAÑÍA MINERA BARRICK CHILE LIMITADA is witnessed by the document of public
record dated June 10, nineteen ninety eight, granted before Santiago Notary
Mr. Eduardo Avello Concha, which is not inserted at the request of the parties
since it is known to them. The legal status of Mr. KEVIN ATKINSON TEAR and of
Mr. FERNANDO RAMÍREZ POBLETE, for COMPAÑÍA MINERA NEVADA

 



--------------------------------------------------------------------------------



 



S.A., is witnessed by the Document of Public Record dated June twelve nineteen
ninety eight, granted before Santiago Notary Mr. Eduardo Avello Concha, which is
not inserted at the request of the parties since it is known to them. IN WITNESS
WHEREOF and after having read, those present signed. A COPY IS GIVEN I ATTEST.-

         
 
  /s/ Mario Ivan Hernández Alvarez    
 
 
 
MARIO IVAN HERNÁNDEZ ALVAREZ    
 
  C.I.N° 4.773.296-K    

             
/s/ Laura Phyllis Maria Emery
      /s/ Sergio Gomez Nuñez    
 
LAURA PHYLLIS MARIA EMERY
     
 
SERGIO GOMEZ NUÑEZ    
C.I. de Ext. 14.598.411-4
      C. I. N° 5.419.292-4    

COMPANIA MINERA BARRICK CHILE LIMITADA

             
/s/ Kevin Atkinson Tear
      /s/ Fernando Ramirez Poblete    
 
KEVIN ATKINSON TEAR
     
 
FERNANDO RAMIREZ POBLETE    
C. I. Ext. 8.824.598-9
      C.I.N° 4.773.876-0    

COMPAÑIA MINERA NEVADA S.A
/s/ [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



THIS COPY IS A TRUE AND FAITHFUL REPRESENTATION OF THE ORIGINAL.- SIGNED AND
SEALED ON THIS DATE. IDENTIFICATION N° 2:917-98.- SANTIAGO JUNE 30, 1998.

 